           Case 1:18-cv-10852-PKC Document 59 Filed 07/08/20 Page 1 of 9



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------
OSTROLENK FABER LLP,


                           Plaintiff,                                        18 cv 10852 (PKC)
                                                                             OPINION AND ORDER
                  -against-
OFFICE DEPOT, INC.,
                           Defendant.
------------------------------------------------------------------------
OFFICE DEPOT, INC.,
                           Defendant/Third-Party Plaintiff,
                  -against-
SAKAR INTERNATIONAL, INC.,
                           Third-Party Defendant.
--------------------------------------------------------------------------
CASTEL, U.S.D.J.
                  This diversity action began as a suit by a law firm, Ostrolenk Faber LLP

(“Ostrolenk”), against Office Depot, Inc. (“Office Depot”) for unpaid legal fees. The main

action between Ostrolenk and Office Depot has been dismissed with prejudice. (Doc. 40.)

Remaining before this Court is a third-party complaint filed by Office Depot against Sakar

International, Inc. (“Sakar”). Office Depot seeks to compel Sakar to indemnify it for any fees,

costs and damages it incurred in this action, including attorneys’ fees and costs associated with

defending this action and prosecuting this third-party action. (Third-Party Compl. ¶ 35; Doc.

36.)

                  Office Depot’s entitlement to indemnity is not disputed by Sakar, and the parties

agreed to submit the issue of the reasonableness of the attorneys’ fees and expenses to this Court

for determination. (Order of Sept. 10, 2019; Doc. 47.) Sakar opposes Office Depot’s motion for
           Case 1:18-cv-10852-PKC Document 59 Filed 07/08/20 Page 2 of 9



attorneys’ fees and expenses solely on the grounds of reasonableness. 1 For reasons that will be

explained, Office Depot’s motion will be granted.

BACKGROUND

                 In selling products to Office Depot, Sakar entered into a Trade Vendor Purchasing

Agreement (the “Vendor Agreement”). (Doc 36-1.) The Vendor Agreement included

“Operating Guidelines” that were expressly incorporated into the Vendor Agreement. (Doc. 36-

1 at 21 of 30.) The Operating Guidelines included a broad indemnification provision in which

Sakar agreed to “defendant, indemnify and hold harmless Office Depot . . . at [Sakar’s] expense

from and against any claim . . . proceeding, suit , liability, loss, cost expense . . . attorneys fees .

. . including damages of any kind resulting from, arising out of or in connection with . . . (c)

patent . . . infringement with respect to any of the Products covered by this Agreement.” (Doc.

36-1 at 27 of 30.)

                 Office Depot was sued by Voltstar Technologies (“Voltstar”) in the United States

District Court for the Southern District of Florida alleging that certain electrical charges sold by

Office Depot infringed a patent held by Voltstar (the “Voltstar Action”). 2 The accused devises,

electrical chargers, had been supplied by Voltstar.

                 On September 11, 2015, the Ostrolenk firm wrote to Office Depot identifying

itself as “litigation counsel” to Sakar and advising that “Sakar hereby agrees to indemnify and




1
  “As Sakar’s Answer to the Third-Party Complaint candidly makes clear repeatedly, Sakar disputes only the grossly
excessive amount of Office Depot’s attorneys’ claimed fees for defending the main action.” (Sakar Mem. in Opp. at
1; Doc. 53.)
2
  Voltstar Technologies, Inc. v. Office Depot, Inc., 15 cv 81190 (S.D. Fla.). The action was filed on August 21,
2015 and the parties announced an agreement in principle on June 7, 2016 and filed a stipulation of dismissal filed
on September 28, 2016. A claim construction brief was filed by Voltstar seeking a judicial construction of 21 terms
and by Office Depot seeking construction of 12 terms. The parties’ joint claim construction chart appeared to
narrow the disputed constructions to 22 terms. Ostrolenk’s fees in the action totaled $400,000 of which about
$160,000 were paid at the time this action was commenced.

                                                        2
         Case 1:18-cv-10852-PKC Document 59 Filed 07/08/20 Page 3 of 9



hold harmless Office Depot, Inc. from the claims in the [Voltstar Action].” (Doc 36-2.) Office

Depot was advised that:

               Sakar also agrees, at its expense and through counsel of its choice,
               to promptly assume and have sole control of the Litigation . . and
               provide Office Depot with a reasonable defense. . . . Sakar has
               retained this firm to handle the Litigation.

               Thus, Sakar undertook to defend Office Depot at “its expense and through

counsel of its choice” and that it, Sakar, would have “sole control of the Litigation.”

               Sakar subsequently refused to pay some of Ostrolenk’s fees and was sued by

Ostrolenk in Supreme Court, New York County. Ostrolenk Faber LLP v. Sakar International,

Inc., Index No. 657134/2017 (N.Y. Sup. Ct., N.Y. Co.). At first, Sakar claimed that the

Ostrolenk firm had performed services for Office Depot above and beyond what Sakar had

retained Ostrolenk to perform but later withdrew that allegation. While that assertion by Sakar

was pending, Ostrolenk brought the main action in this Court against Office Depot.

               On June 5, 2019, Lloyd M. Eisenberg, counsel of record for Sakar in this action,

wrote to Jonathan Liss, counsel of record for Office Depot in this action, as follows:

               . . . Sakar agrees to fully defend and indemnify Office Depo[t]—
               including taking care of your firm’s fees. If you’d like, please draft
               and agreement satisfactory to Office Depot.

               Sakar has asked that your firm turn over the Os[tr]olenk/Office
               Depo[t] matter to my firm immediately and that you bill no further
               time to it.

(Liss Dec. Ex. 8.)

               The next day, Office Depot’s counsel transmitted a two-page letter agreement that

referenced the provisions of the Vendor Agreement and noted the direct relationship of the

Ostrolenk claim before this Court to the Voltstar Action. It confirmed that Sakar wanted

Eisenberg’s firm to take over the defense of the Ostrolenk claim. (Liss Decl. Ex. 9.) Sakar’s

                                                 3
           Case 1:18-cv-10852-PKC Document 59 Filed 07/08/20 Page 4 of 9



counsel never responded to the substance of the draft letter agreement. Liss repeatedly followed

up with Eisenberg, who in turn promised to follow up with Sakar. (Liss Decl. Ex 10.) As of

June 20, 2019, Eisenberg reported that he had “not yet heard back from Sakar despite my best

effort’s.” (Liss Decl. Ex. 13.) As of June 27, Eisenberg reported that he had “barely heard from

Sakar since you prepared the indemnity letter despite many attempts to follow up.” (Liss Decl.

Ex. 14.) Eisenberg indicated that he could not accept service of Office Depot’s third-party

complaint. (Doc. 36.)

                 Ultimately, Sakar settled with Ostrolenk, causing Ostrolenk to dismiss its claim

against Office Depot, which it did on July 18, 2019. On September 10, 2019, Office Depot and

Sakar agreed “to submit the issue of the amount of reasonable attorneys’ fees to the Court for

resolution.” (Order of September 10, 2019; Doc 47.)

THE FEES AND EXPENSES REQUESTED ARE REASONABLE

                 Office Depot seeks the sum of $148,596.28 in fees and expenses in defending the

action brought by Ostrolenk and in prosecuting the indemnity claim against Sakar. 3

                 Counsel for Office Depot – Mr. Liss, Ms. DeCottis and Mr. Chevalier – entered

their notice of appearance in the action on January 23, 2019. They prepared a four-page pre-

motion letter in advance of the initial conference arguing that the quasi-contract claims ought to

be dismissed and seeking a stay of the entire litigation pending the resolution of the state court

action between Ostrolenk and Sakar. (Doc. 13.) In advance of the initial conference, they

conferred with Ostrolenk’s counsel on a joint letter describing the issues in the action and on a

proposed Case Management Plan and Scheduling Order. (Doc. 14, 16.)



3
 The figure of $148,596.28 is reflected in the record of fees and expenses submitted by Office Depot pursuant to the
Order of June 25, 2020. (Doc. 57, 58.) Office Depot’s reply papers cite the slightly higher figure of $148,931.78.
(Doc. 55.)

                                                         4
         Case 1:18-cv-10852-PKC Document 59 Filed 07/08/20 Page 5 of 9



               At the initial conference, the Court concluded that there was no basis for a stay

and that so much of the motion as sought to dismiss the quasi-contract claim should await the

summary judgment stage. (Doc 16.) After the Case Management Plan and Scheduling Order

was entered, Office Depot sought certain modifications, which the Court granted. (Doc 17, 18.)

               Office Depot filed an Answer to the Complaint and Counterclaim. While Sakar

endeavors to characterize the action as a straightforward suit for $239,000 in fees, the Ostrolenk

firm pled its claim in a 65-paragraph First Amended Complaint asserting unjust enrichment and

quantum meruit. Office Depot’s pleading answered the allegations and asserted 16 affirmative

defenses and a 20-paragraph counterclaim asserting breach of contract and breach of the implied

covenant of good faith and fair dealing. (Doc. 19.)

               On the same day it filed its answer and counterclaim, Office Depot sought leave

to add Sakar as a third-party defendant (Doc. 20), which the Court granted. (Doc. 22.)

               Office Depot sought a two-week extension on its production of documents.

(Doc. 26.) The Court entered a Revised Case Management Plan and Scheduling Order. (Doc.

27.)

               Office Depot sought to file a motion for summary judgment, the grounds for

which it described in a 5-page letter. (Doc. 29.) In response, the Court denied the request

without prejudice to renewal after the close of fact discovery. (Doc 30.)

               Sakar twice complained to the Court that Office Depot was stalling in its

production of documents. (Doc 28, 32.) The Court entered an Order compelling Office Depot to

respond to two sets of discovery requests by July 9, 2019, including providing a listing pursuant

to Local Civil Rule 26.2 of all documents withheld on the grounds of privilege and work product.




                                                 5
          Case 1:18-cv-10852-PKC Document 59 Filed 07/08/20 Page 6 of 9



(Doc 35.) There was apparent compliance with the Order without further need for judicial

intervention.

                Sakar settled with Ostrolenk and caused the law firm to dismiss its claims against

Office Depot on July 18, 2019. (Doc. 40, 46 at ¶ 27.) On September 10, 2019, the parties

agreed to submit the attorneys’ fees issue to the Court. (Doc. 47.)

                The agreements between Office Depot and Sakar are governed by New York

law. (Doc 20-5 ¶ 9; Doc 20-7 ¶ 9.) Under New York law, “when a contract provides that in the

event of litigation the losing party will pay the attorneys’ fees of the prevailing party, the court

will order the losing party to pay whatever amounts have been expended by the prevailing party,

so long as those amounts are not unreasonable.” F.H. Krear & Co. v. Nineteen Named Trustees,

810 F.2d 1250, 1263 (2d Cir. 1987).

                While the Court has discretion to determine the reasonableness of attorney’s

fees, “the district court must abide by the procedural requirements for calculating those

fees . . . .” Millea v. Metro-North R.R. Co., 658 F.3d 154, 167 (2d Cir. 2011). In a fee-based

case, the court determines a reasonable hourly rate and applies it to the reasonable number of

hours expended on the case that results in the lodestar or “presumptively reasonable fee.” Id.

                “The reasonable hourly rate is the rate a paying client would be willing to

pay.” Arbor Hill Concerned Citizens Neighborhood Ass'n v. Cty. of Albany & Albany Bd. of

Elections, 522 F.3d 182, 190 (2d Cir. 2008). The relevant rates “are the market rates prevailing

in the community for similar services by lawyers of reasonably comparable skill, experience,

and reputation.” Gierlinger v. Gleason, 160 F.3d 858, 882 (2d Cir. 1998) (internal quotation

marks and citation omitted). The Court should also consider “all of the case-specific variables

that . . . courts have identified as relevant to the reasonableness of attorney’s fees in setting a



                                                   6
           Case 1:18-cv-10852-PKC Document 59 Filed 07/08/20 Page 7 of 9



reasonable hourly rate,” including the twelve factors enumerated in Johnson v. Ga. Highway

Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974), abrogated on other grounds, Blanchard v.

Bergeron, 489 U.S. 87 (1989). 4 Arbor Hill, 522 F.3d at 190 (emphasis in original).

                  Gibbons PC, the law firm representing Office Depot, billed Office Depot at the

following rates: Charles H. Chevalier, Director, at $595 per hour; Jonathan S. Liss, Director, at

$525 per hour until September 1, 2019 when the rate increased to $540 per hour; Daniel S.

Weinberger, Associate, at $395 per hour; Leigh A. DeCotis, Associate, at $395 per hour; Fritz

Sammy, Case Manager, $235 per hour; Shiva Khansari, Case Manager, at $230 per hour until

September 1, 2019 when the rate increased to $240 per hour; Diane Whitford, Case Manager at

$210 per hour until September 1, 2019 when the rate increased to $220 per hour; Martin G,

Brech at $240 per hour until September 1, 2019 when the rate increased to $250 per hour; and

Robin Traylor at $230 per hour.

                  In support of the claim that the rates are reasonable in the New York market for

commercial cases, Office Depot submits two articles from the National Law Journal from 2015

reflecting partner rates averaging around $500 per hour. This Court recently cited a range of

rates in commercial matters that are significantly higher than those sought by Gibbons PC. See

Ballinasmalla Holdings Ltd. v. FCStone Merch. Servs., LLC, No. 18-CV-12254 (PKC), 2020

WL 814711, at *1-3 (S.D.N.Y. Feb. 19, 2020). The Court concludes that the hourly rates

charged by Gibbons PC and paid by Office Depot reflect market rates for lawyers of comparable

skills and experience.


4
  The twelve Johnson factors are: (1) the time and labor required; (2) the novelty and difficulty of the questions; (3)
the level of skill required to perform the legal service properly; (4) the preclusion of employment by the attorney due
to acceptance of the case; (5) the attorney’s customary hourly rate; (6) whether the fee is fixed or contingent; (7) the
time limitations imposed by the client or the circumstances; (8) the amount involved in the case and the results
obtained; (9) the experience, reputation, and ability of the attorneys; (10) the ‘undesirability’ of the case; (11) the
nature and length of the professional relationship with the client; and (12) awards in similar cases.” Arbor Hill, 522
F.3d at 186, n.3 (citing Johnson, 488 F.2d at 717-19).

                                                           7
             Case 1:18-cv-10852-PKC Document 59 Filed 07/08/20 Page 8 of 9



                    Having reviewed the daily time entries, the total number of hours billed by

Gibbons PC, from December 2018 through to the present, 316.5 hours, is reasonable. 5 The work

is adequately described and, based upon the Court’s experience and knowledge of the case, the

time spent was appropriate to the task.

                    Sakar complains because the main claim against Office Depot was for $239,000

in legal fees (Amended Compl. ¶ 22; Doc 8) and Office Depot spent $142,143 in attorney time

defending against it. The principal consideration is the reasonableness of the time spent at a

given rate, not the size of the claim. Office Depot need not have caved and paid Ostrolenk’s

claim, regardless of its merit, nor hired the least-expensive lawyer willing to do the work.

                    This is not an involuntary fee-shifting case under a statute that awards fees to a

prevailing party. Sakar knew or should have known that the caselaw interpreting a reasonable

hourly rate would incorporate market rates for this type of work. Parties to a contract are free to

place a cap on fee-shifting provisions but these parties did not elect to do so. The requested

attorneys’ fees will be awarded as reasonable.

                    The Court also concludes that expenses of $6,453.28, most of which were paid

directly by Office Depot to an e-discovery vendor, are also reasonable.

CONCLUSION

                    The motion of Office Depot for the award of attorneys’ fees and expenses from

Sakar (Doc. 48) is GRANTED in the amount of $148,596.28. The Clerk shall enter judgment in

favor of Office Depot in said amount on so much of Count I of the third-party complaint as seeks

any fees and costs Office Depot associated with defending this action and prosecuting the third-




5
    Two lawyers, Jonathan Liss and Daniel Weinberger, billed 234 of those hours.

                                                          8
         Case 1:18-cv-10852-PKC Document 59 Filed 07/08/20 Page 9 of 9



party complaint. All other claims in the third-party complaint and any other pleading are

dismissed as moot. The Clerk also shall close the case.

              SO ORDERED.




Dated: New York, New York
       July 8, 2020




                                                9
